Title: To Thomas Jefferson from John Paul Jones, 24 August 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient August 24th. 1785.

I yesterday received the Letter you did me the honor to write me the 17th. mentioning the difficulty made by the Marechal de Castries in his Letter to you of the 12th. and that you had removed that difficulty by your Answer. I am exceedingly Sensible of the favor you do me by your attention to my situation here; and it gives me great concern that it is not in my Power, at present, to send you the Roll you ask for of the Crew of the Alliance. The Rolls were, in the proper time, sent to Court, and put into the hands of Mr. de Sartine by Mr. Genet first Commis. of foreign Affairs, the Certificate of which I have among my Papers at Paris; and the Marechal de Castries might remember that I showed him and that he read that Certificate. Those Rolls, however, have been mislaid, or lost in the Bureau. Copys of them were sent, at the same time, to Dr. Franklin, who, I suppose, put them into the hands of Mr. Le Rey de Chaumont; but, since my return, I never could obtain any account of them. A third set of the Rolls I carryed with me to America, and, before I embarked in the French fleet at Boston, I put them into the hands of Mr. Secretary Livingston; and they were sealed up among the Papers of his Office when I left America.
It is, however, impossible that any legal demands should be made on you for french Subjects in consequence of your engagement to the Marechal. The Alliance was manned in America, and I never heard of any person’s having served on board that Frigate who had been born in France, except the Captain, who, as I was informed, had in America abjured the Church of Rome, and been naturalized.
I have made all the inquiry I have been able here respecting the expedition you mentioned in a former Letter; but I have not obtained much satisfaction. I purpose to go to Brest. I am, with  great esteem and respect Sir your most obedient & most humble Servt.,

J. Paul Jones

